Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 1 of 29 PageID #: 848



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------X

STEPHANIE MELISSA KENNEDY,

                       Plaintiff,

     -against-                                     MEMORANDUM AND ORDER
                                                   19-CV-01740 (KAM)

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Plaintiff Stephanie Melissa Kennedy (“plaintiff”)

appeals the final decision of the Commissioner of Social

Security (“defendant”), which found plaintiff not disabled and

thus not entitled to disability insurance benefits (“DIB”) under

sections 216(i) and 223(d) of the Social Security Act (“the

Act”).   Before the court are the parties’ cross-motions for

judgment on the pleadings.      For the reasons set forth below,

plaintiff’s motion for judgment on the pleadings is GRANTED in

part, the Commissioner’s motion for judgment on the pleadings is

DENIED, and this action is REMANDED for further proceedings

consistent with this Memorandum and Order.

                                BACKGROUND

           The factual and procedural background leading to this

action is set forth in the administrative record.
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 2 of 29 PageID #: 849



(Administrative Transcript (“Tr.”), ECF No. 13.)            The court has

reviewed the parties’ respective motions for judgment on the

pleadings and the administrative record.          The parties entered

into a joint stipulation of facts on March 16, 2020, detailing

plaintiff’s medical history and administrative hearing testimony

at her administrative hearing, which the court hereby

incorporates by reference.       (See Joint Stipulation of Facts

(“Stip.”), ECF No. 12-1.)

I. Procedural History

            Plaintiff filed an application for disability

insurance benefits on March 10, 2015, alleging disability

beginning January 1, 20061, due to impulse control disorder,

mental health issues, asthma, and allegations of bipolar

disorder.    (Tr. at 85, 358.)      Plaintiff’s claim was denied on

June 24, 2015.     (Id.)   On July 1, 2015, plaintiff requested a

hearing before an administrative law judge (“ALJ”).            (Id.)    On

July 12, 2017, plaintiff appeared with counsel and testified

before ALJ Michelle L. Allen (“ALJ Allen” or the “ALJ”).               (Id.

at 136-66.)    At the hearing, ALJ Allen heard testimony by




1     The court notes that, during the hearing held before ALJ Michelle L.
Allen, plaintiff’s attorney asked to amend the alleged onset from 1/1/06 to
the date of the application, because otherwise the onset date would be “a
little excessive.” (Tr. at 139.) The ALJ responded that “that[ is] how I
would look at it anyway.” (Id.) No formal amendment was requested or
granted.


                                      2
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 3 of 29 PageID #: 850



plaintiff and Dawn Blythe, a vocational expert.          (Id. at 135-

70.)

            On September 27, 2017, ALJ Allen issued a decision

affirming the SSA’s determination that plaintiff did not qualify

as disabled within the meaning of the Act and, as a result, was

not entitled to benefits.      (Id. at 82-98.)     In a letter dated

November 17, 2017, plaintiff appealed ALJ Allen’s decision to

the Appeals Council.     (Id. at 326-27.)     In response, the Appeals

Council issued a letter to plaintiff stating that plaintiff’s

appeal was received on December 8, 2017, which was after the

Appeals Council’s December 1, 2017 deadline.         (Id. at 12-14.)

Plaintiff provided a certified mail receipt confirming that her

November 17, 2017 letter of appeal was actually received by the

Appeals Council on November 21, 2017.        (Id. at 328-31.)      In

addition, in a letter dated December 12, 2018, the Appeals

Council notified plaintiff’s attorney that Exhibit 20F, medical

records from Dr. Shoulton, and Exhibit 21F, medical records from

FEDCAP, had not been proffered to plaintiff before the ALJ’s

unfavorable decision.     (Id. at 8-9.)

            On January 24, 2019, the Appeals Council denied

plaintiff’s appeal, making ALJ Allen’s decision the final

decision of the Commissioner.       (Id. at 1-7.)    This action

followed.    (See generally Complaint (“Compl.”), ECF No. 1.)




                                     3
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 4 of 29 PageID #: 851



                           STANDARD OF REVIEW

           Unsuccessful claimants for disability benefits may

bring an action in federal court seeking judicial review of the

Commissioner’s denial of their benefits.         42 U.S.C. §§ 405(g),

1383(c)(3).   The reviewing court does not have the authority to

conduct a de novo review and may not substitute its own judgment

for that of the ALJ, even when it might have justifiably reached

a different result.     Cage v. Comm’r, 692 F.3d 118, 122 (2d Cir.

2012).   Rather, “‘[a] district court may set aside the

Commissioner’s determination that a claimant is not disabled

only if the factual findings are not supported by ‘substantial

evidence’ or if the decision is based on legal error.’”             Burgess

v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (quoting Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000)).

           “Substantial evidence means ‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”           Id.

(quoting Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)).

If there is substantial evidence in the record to support the

Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .”).       Inquiry into legal error

requires the court to ask whether “‘the claimant has had a full


                                     4
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 5 of 29 PageID #: 852



hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.’”

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz

v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

                                DISCUSSION

I. The Commissioner’s Five-Step Analysis of Disability Claims

            A claimant must be “disabled” within the meaning of

the Act to receive disability benefits. See 42 U.S.C. §§ 423(a),

(d).   A claimant qualifies as disabled when she is unable to

“engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”    42 U.S.C. § 423(d)(1)(A); Shaw, 221 F.3d at 131–32.

The impairment must be of “such severity” that the claimant is

unable to do her previous work or engage in any other kind of

substantial gainful work.      42 U.S.C. § 423(d)(2)(A).

            The regulations promulgated by the Commissioner

prescribe a five-step sequential evaluation process for

determining whether a claimant meets the Act’s definition of

disabled.   See 20 C.F.R. § 404.1520.        The Commissioner’s process

is essentially as follows:




                                     5
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 6 of 29 PageID #: 853



     [I]f the Commissioner determines (1) that the claimant is
     not working, (2) that [s]he has a ‘severe impairment,’ (3)
     that the impairment is not one [listed in Appendix 1 of the
     regulations] that conclusively requires a determination of
     disability, and (4) that the claimant is not capable of
     continuing in [her] prior type of work, the Commissioner
     must find [her] disabled if (5) there is not another type
     of work the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003)); accord 20 C.F.R. § 404.1520(a)(4).

If the answer at any of the previously mentioned steps is “no,”

the analysis stops and the ALJ must find that the claimant does

not qualify as disabled under the Act.

            “The claimant has the general burden of proving . . .

his or her case at steps one through four of the sequential

five-step framework established in the SSA regulations.”

Burgess, 537 F.3d at 128 (internal quotation marks and citations

omitted).   “However, [b]ecause a hearing on disability benefits

is a nonadversarial proceeding, the ALJ generally has an

affirmative obligation to develop the administrative record.”

Id. (internal quotation marks omitted).         “The burden falls upon

the Commissioner at the fifth step of the disability evaluation

process to prove that the claimant, if unable to perform her

past relevant work [and considering her residual functional

capacity, age, education, and work experience], is able to

engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).



                                     6
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 7 of 29 PageID #: 854



           “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)).            If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits.         20 C.F.R. §

404.1523(c); see also 20 C.F.R. § 416.945(a)(2).

II. The ALJ’s Application of the Five-Step Analysis

           Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the SSA

regulations, the ALJ made the following determinations.

           At step one, the ALJ determined that plaintiff had not

engaged in substantial gainful activity since her alleged onset

date of March 20, 2015.      (Tr. at 87.)

           At step two, the ALJ determined that plaintiff had the

severe impairments of asthma, obesity, depressive disorder,

attention deficit hyperactivity disorder, and cannabis use

disorder, in remission.      (Id.)


                                     7
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 8 of 29 PageID #: 855



           At step three, the ALJ determined that plaintiff did

not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1.         (Id.)   The ALJ

analyzed whether plaintiff met listings 3.02 (chronic

respiratory disorders), 12.04 (depressive, bipolar and related

disorders), and 12.06 (anxiety and obsessive-compulsive

disorders).   (Id. at 87-88.)      The ALJ found that the evidence of

chronic respiratory disorders failed to establish the requisite

FEV1 levels under listing 3.02A and the requisite number of

attacks in spite of prescribed treatment and requiring physician

intervention, occurring at least once every two months or at

least six times a year, under listing 3.02B.         (Id. at 87-88.)

Additionally, the criteria set forth in paragraph B of Medical

Listings for mental disorders, 12.04 and 12.06, were not

satisfied because the ALJ found that plaintiff had a moderate,

not marked, limitation in understanding, remembering, or

applying information; a mild, not marked, limitation in

interacting with others; a mild, not marked, limitation in

concentrating, persisting, or maintaining pace; and a moderate,

not marked, limitation in adapting or managing herself.           (Id. at

88.)

           The ALJ next concluded that plaintiff had the residual

functional capacity (“RFC”) to perform a full range of work at


                                     8
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 9 of 29 PageID #: 856



all exertional levels with the nonexertional limitations of

never climbing ladders, ropes, or scaffolds.         (Id. at 88.)     The

ALJ further concluded that plaintiff: can never work at

unprotected heights but can work around moving mechanical parts

occasionally; can have occasional exposure to dust, odors,

fumes, and pulmonary irritants; can be exposed to moderate

noise; is limited to hearing and understanding simple oral

instructions; is limited to performing simple, routine, and

repetitive tasks; is limited to simple work-related decisions;

can frequently respond appropriately to supervisors and

occasionally interact with coworkers and the public; and is

limited to tolerating few changes in a routine work setting,

which is defined as occasional changes in the work setting.

(Id. at 88-89.)

           Plaintiff complained of the following symptoms:

disrupted sleep, feeling down, crying spells, a prior history of

screaming and breaking things prior to a medication change, easy

distraction, difficulty finishing tasks and staying focused,

loss of interest, and anxiety.       (Id. at 89.)

           In arriving at this RFC, the ALJ accorded varying

weight to the medical opinions, specifically: “great weight” to

the opinion of Dr. Lyudmila Trimba, M.D., a consultative

examiner evaluating plaintiff’s physical impairments; “little

weight” to the opinion of Dr. Yardly Pierre-Jerome Shoulton,


                                     9
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 10 of 29 PageID #: 857



M.D., plaintiff’s treating physician for her physical

impairments; “great weight” to the opinion of Dr. Arlene Broska,

Ph.D., a consultative examiner evaluating plaintiff’s mental

impairments; and “partial weight” to the opinion of Dr. Naira

Ambarian, D.O., plaintiff’s treating physician for her mental

impairments.    (Id. at 90-91.)

           Upon assessing the medical evidence and opinions, the

ALJ found that plaintiff’s medically determinable impairments

could reasonably be expected to cause her alleged symptoms, but

that plaintiff’s “statements concerning the intensity,

persistence, and limiting effects of these symptoms [were] not

entirely consistent” with the evidence.         (Id. at 89.)

           At step four, the ALJ concluded that the plaintiff had

no past relevant work experience.         (Id. at 91.)

           At step five, the ALJ concluded that given plaintiff’s

age, education, work experience, and RFC, jobs existed in

significant numbers in the national economy that plaintiff could

perform.   (Id. at 92.)     The ALJ supplied the vocational expert

with the above information, who determined that plaintiff could

perform the requirements of representative occupations like

page, mail clerk, or photocopy machine operator.           (Id.)   The ALJ

thus concluded that plaintiff was not disabled within the

meaning of the Act.     (Id. at 93.)




                                     10
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 11 of 29 PageID #: 858



    III.   The ALJ Erred in Failing to Apply the Treating Physician
           Rule to the Opinions of Dr. Ambarian, Plaintiff’s
           Treating Physician, but Properly Relied on the Opinions
           of Dr. Shoulton, Plaintiff’s Treating Physician


             “[A]n ALJ should defer to ‘to the views of the

physician who has engaged in the primary treatment of the

claimant.’”     Cichocki v. Astrue, 534 F. App’x 71, 74 (2d Cir.

2013) (quoting Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d

Cir. 2003)).2     “However, ‘[a] treating physician’s statement that

the claimant is disabled cannot itself be determinative.’”              Id.

(quoting Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)).

“Rather, ‘a treating source’s opinion on the issue(s) of the

nature and severity of [a claimant’s] impairment(s)’ will be

given ‘controlling weight’ if the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record.’”           Id. (quoting 20

C.F.R. § 404.1527(c)(2)).

             “An ‘ALJ who refuses to accord controlling weight to

the medical opinion of a treating physician must consider



2      The Commissioner has revised its rules to eliminate the treating
physician rule, and ALJs are now to weigh all medical evaluations, regardless
of their sources, based on how well supported they are and their consistency
with the remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c.
Claims filed before March 27, 2017, however, are still subject to the
treating physician rule, see id. § 404.1527(c)(2), and the Court accordingly
applies the rule to this case, as plaintiff filed her claim on March 10,
2015. See, e.g., Conetta v. Berryhill, 365 F. Supp. 3d 383, 395 n.5 (S.D.N.Y.
2019).


                                     11
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 12 of 29 PageID #: 859



various factors to determine how much weight to give to the

opinion,’ including: ‘(i) the frequency of examination and the

length, nature and extent of the treatment relationship; (ii)

the evidence in support of the treating physician’s opinion;

(iii) the consistency of the opinion with the record as a whole;

(iv) whether the opinion is from a specialist; and (v) other

factors brought to the Social Security Administration’s

attention that tend to support or contradict the opinion.’”             Id.

(quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

“The ALJ must then ‘comprehensively set forth his [or her]

reasons for the weight assigned to a treating physician’s

opinion.’”    Id. (quoting Burgess, 537 F.3d at 129).

           In this analysis, although an ALJ should generally

explain the weight given to each opinion, remand is not required

where application of the proper legal standards would lead to

the same conclusion previously reached.         See Zabala v. Astrue,

595 F.3d 402, 409 (2d Cir. 2010).         Failure to consider the

opinion of a treating physician “ordinarily requires remand to

the ALJ for consideration of the improperly excluded evidence,

at least where the unconsidered evidence is significantly more

favorable to the claimant than the evidence considered.”            Id. at

409.   “Remand is unnecessary, however, ‘[w]here application of

the correct legal standard could lead to only one conclusion.’”

Id. (quoting Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998)).


                                     12
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 13 of 29 PageID #: 860



For instance, in Zabala, the court found it was harmless error

to “exclude[] evidence [that was] essentially duplicative of

evidence considered by the ALJ,” as there would be no reasonable

likelihood that consideration of the unconsidered report would

change the outcome.     Id. at 409-10 (noting that “[t]he

[unconsidered] report [was] largely identical to a [different]

report by the same doctor, which the ALJ did consider,” and

which set forth substantially identical findings).

           The Commissioner argues that the ALJ gave proper

weight to the medical sources and that the ALJ’s decision is

supported by substantial evidence.        (See Def. Mem. in Support of

Def.’s Cross-Mot. for J. on the Pleadings (“Def. Mem.”) at 4-10,

ECF No. 12.)    Plaintiff contends that the ALJ failed to properly

apply the treating physician rule to the opinions of Drs.

Shoulton and Ambarian.      (Pl. Mem. in Support of Pl.’s Mot. for

J. on the Pleadings (“Pl. Mem.”) at 3-4, ECF No. 10.)            “The

opinion of a treating physician on the nature or severity of a

claimant's impairments is binding if it is supported by medical

evidence and not contradicted by substantial evidence in the

record.”   Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013)

(citing Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008);

Green–Younger v. Barnhart, 335 F.3d 99, 106–07 (2d Cir. 2003)).

“SSA regulations provide a very specific process for evaluating

a treating physician’s opinion and instruct ALJs to give such


                                     13
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 14 of 29 PageID #: 861



opinions ‘controlling weight’ in all but a limited range of

circumstances.”     Greek v. Colvin, 802 F.3d 370, 376 (2d Cir.

2015) (internal citations omitted).        First, for the reasons

detailed below in subsection B, infra, the ALJ afforded

appropriate weight and consideration to the opinions of treating

physician Dr. Shoulton.

            Second, each of the Burgess factors that ALJ Allen was

required to consider militate in favor of affording Dr.

Ambarian’s opinion greater weight than ALJ Allen afforded.            Dr.

Ambarian is a certified specialist who has a years-long

treatment relationship with plaintiff, and has supplied

consistent, well-supported, medical evidence for her opinions.

ALJ Allen only afforded “partial weight,” rather than

“controlling weight,” to claimant’s treating physician because

ALJ Allen concluded that Dr. Ambarian’s opinions were

inconsistent with the substantial objective medical evidence.

(Tr. at 91.)    The ALJ procedurally erred when she failed to

explicitly consider the Burgess factors while determining what

weight to afford the opinions and medical evidence from Dr.

Ambarian.    See Estrella, 925 F.3d at 96.       “Because the ALJ

procedurally erred, the question becomes whether a searching

review of the record...assures the court...that the substance of

the...rule was not traversed—i.e., whether the record otherwise

provides ‘good reasons’ for assigning ‘[some] weight’ to [the


                                     14
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 15 of 29 PageID #: 862



treating physicians’] opinion[s].”          See id. (ellipsis in

original) (citing Halloran, 362 F.3d at 32).

            Based on the following review of the record, the court

finds that ALJ Allen’s conclusion that plaintiff’s treating

physician’s opinions were inconsistent with the substantial

objective medical evidence was based on the ALJ’s factually

deficient reading of the record.          The court remands and directs

ALJ Allen to explicitly consider the Burgess factors and explain

whether and why she affords or does not afford controlling

weight to the opinions of plaintiff’s treating physician Dr.

Ambarian.

            A. The ALJ Erred in Considering Dr. Ambarian’s Opinions

            ALJ Allen erred in according only “partial weight,”

rather than “controlling weight,” to claimant’s treating

physician of two-and-a-half years, Dr. Ambarian, when ALJ Allen

erroneously concluded that Dr. Ambarian’s opinion was (1)

inconsistent with her own mental status exam findings, (2)

unsupported by other medical record evidence, and (3) internally

inconsistent.

            First, the court reviews Dr. Ambarian’s findings to

determine whether they are inconsistent with her own mental

status examination findings.       Dr. Ambarian opined, among other

things, that due to her findings demonstrating plaintiff’s mood

disorder and schizophrenia, plaintiff is unable to meet


                                     15
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 16 of 29 PageID #: 863



competitive standards regarding: sustaining an ordinary routine

without special supervision; working in coordination with or

proximity to others without being unduly distracted; accepting

instructions and respond appropriately to criticism from

supervisors; getting along with coworkers or peers without

unduly distracting them or exhibiting behavioral extremes;

dealing with normal work stress; carrying out detailed

instructions; and dealing with the stress of semi-skilled and

skilled work.    (Id. at 564.)     Dr. Ambarian further opined that

plaintiff has serious limitations in her ability to: maintain

attention for a two-hour segment; maintain regular attendance

and be punctual; sustain an ordinary routine without special

supervision; complete a normal workday and workweek without

interruptions from psychologically based symptoms; perform at a

consistent pace; respond appropriately to changes in a routine

work setting; be aware of normal hazards and take precautions;

understand and remember detailed instructions; set realistic

goals or make plans independently of others; and deal with the

stress of semiskilled and skilled work.         (Id.)

           The Commissioner argues that Dr. Ambarian’s mental

status examinations were “consistently unremarkable – even on

the very day [Dr. Ambarian] penned the restrictive RFC.”            (Def.

Mem. at 7; Tr. at 562-566.)       In support, the Commissioner cites

Dr. Ambarian’s assessments that, at times throughout the two-


                                     16
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 17 of 29 PageID #: 864



and-a-half year assessment period, plaintiff had: good hygiene

and grooming; calm and cooperative attitude; bright, stable, and

appropriate mood and affect; no anxiety or agitation; normal

speech; good insight, judgment, and impulse control; and grossly

intact cognition.     (Tr. at 493-589.)     Contrary to the

Commissioner’s argument, however, the record demonstrates that

Dr Ambarian also assessed that plaintiff suffered from symptoms

of: mood disturbance; difficulty thinking or concentrating;

recurrent and intrusive recollections of a traumatic experience,

which are a source of marked distress but were in remission;

persistent disturbances of mood or affect paranoid thinking or

inappropriate suspiciousness; hallucinations or delusions;

emotional lability; illogical thinking; and easy

distractibility.     (Tr. at 562.)     Dr Ambarian also assessed that

plaintiff sometimes: felt like somebody was sometimes next to

her, when nobody was, id. at 542; hears voices but cannot

explain what the voices are saying, id. at 542, 547; and talks

to herself, id. at 547.      Based on the foregoing review of Dr.

Ambarian’s findings, the court finds that Dr. Ambarian’s

findings were supported by her mental status exam findings.

Consequently, the court finds that Dr. Ambarian’s treatment of

plaintiff over the two-and-a-half year period was explained and

supported by mental status exam findings.




                                     17
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 18 of 29 PageID #: 865



           Second, the ALJ erred in concluding that Dr.

Ambarian’s opinions were inconsistent with other medical record

evidence showing that plaintiff had mostly normal mental status

examinations during the period in question.          (Tr. at 91.)    The

ALJ discredits Dr. Ambarian’s report for an alleged failure to

mention plaintiff’s previous cannabis use based on (1)

commentary from plaintiff’s mother and (2) the findings of

plaintiff’s other treating physician, Dr. Shoulton.            (Id. at

91.)

           First, the ALJ reasons that plaintiff’s mother

believes that plaintiff’s “excessive marijuana use” is a

“significant source” of plaintiff’s problems.          (Id.)    However,

plaintiff’s mother’s lay belief is not a medical fact nor

diagnosis that may be considered as medical evidence to

demonstrate an inconsistency with Dr. Ambarian’s medical

opinion.   In addition, the record demonstrates that plaintiff’s

relationship with her mother is strained.         (Id. at 154.)

Plaintiff testified that, though she and her mother live

together, they did not “really see eye-to-eye all the time,” and

plaintiff has “always been misunderstood by her [mother].”

(Id.)   Dr. Ambarian’s counseling had in part been focused on

strategies plaintiff could use to improve plaintiff’s

relationship with her mother.       (Id.)   Plaintiff testified that




                                     18
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 19 of 29 PageID #: 866



none of Dr. Ambarian’s strategies worked to repair her

relationship with her mother.       (Id.)

           Second, the Commissioner contends that the records of

plaintiff’s other treating physician, Dr. Shoulton, show that

plaintiff was a “very heavy user of marijuana” and that Dr.

Shoulton diagnosed plaintiff with a history of marijuana

dependence.    (Def. Mem. at 7; Tr. at 441, 676.)        In one opinion,

Dr. Shoulton notes that “on discussion with the mother[,]

patient admits to cannabis habit” and that plaintiff’s mother

believes that plaintiff’s severe mood swings are related to her

cannabis use.    (Tr. at 441.)     However, at no point does Dr.

Shoulton arrive at a medical conclusion that plaintiff’s mental

impairments are caused by plaintiff’s history of cannabis use.

(Tr. at 438, 441.)     Also, it is unclear from the record how

relevant plaintiff’s history with cannabis use is to her mental

impairments, as the ALJ found that plaintiff’s historical

cannabis use occurred during only a part of the alleged

disability period, from 2014-2015, stopping before May 2015.

(Tr. at 90.)    Finally, Dr. Ambarian’s treatment notes do in fact

indicate plaintiff’s history of marijuana use, e.g.: “[history]

of marijuana last use in November 2014.”         (Tr. at 547.)     Based

on the foregoing review of Dr. Ambarian’s findings, the court

finds that Dr. Ambarian’s findings were not inconsistent with

the other medical evidence indicating plaintiff’s history of


                                     19
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 20 of 29 PageID #: 867



marijuana use.     Consequently, the court finds that Dr.

Ambarian’s treatment of plaintiff over the two-and-a-half year

period was not inconsistent with other medical record evidence.

           Finally, the ALJ mischaracterizes the evidence in

arriving at the conclusion that Dr. Ambarian’s opinion was

internally inconsistent.      To support this finding, the ALJ cites

the finding that plaintiff “takes public transportation,

returned to school with limited success, has a boyfriend, and

goes to the doctor when she is not feeling well.”           (Id. at 91.)

Contrary to the ALJ’s selective findings, the record supports

the finding that plaintiff is limited in her ability to perform

daily activities.     For example, plaintiff testified that she

stopped attending school after eighth grade and has never had a

full-time job.     (Id. at 140, 143.)     Plaintiff attempted to

complete a three-month GED program but stopped attending after

one month because she could not concentrate and failed two of

the four required subjects.       (Id. at 141, 170.)     Though

plaintiff has a boyfriend, they do not often spend time together

outside of plaintiff’s home, and plaintiff does not otherwise

socialize with others.      (Id. at 156-58.)     The Commissioner

contends that because plaintiff claims to have “babysat” a 17-

year-old with autism and socialized with friends in the past,

plaintiff has the ability to perform basic functions.            (Def.

Mem. at 8; Tr. at 545.)      Performance of such limited, one-off


                                     20
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 21 of 29 PageID #: 868



activities, however, is not indicative of an ability to perform

sustained work.     “[A] finding that a claimant is capable of

undertaking basic activities of daily life cannot stand in for a

determination of whether that person is capable of maintaining

employment, at least where there is no evidence that the

claimant ‘engaged in any of these activities for sustained

periods comparable to those required to hold a sedentary job.’”

Bigler v. Comm'r of Soc. Sec., No. 19-CV-03568 (AMD), 2020 WL

5819901, at *5 (E.D.N.Y. Sept. 29, 2020) (quoting Vasquez v.

Barnhart, No. 02-CV-6751, 2004 WL 725322, at *11 (E.D.N.Y. Mar.

2, 2004).    See also Murdaugh v. Sec’y of Dep’t of Health & Human

Servs., 837 F.2d 99, 102 (2d Cir. 1988) (“[T]hat appellant

receives conservative treatment, waters his landlady’s garden,

occasionally visits friends and is able to get on and off an

examination table is scarcely said to controvert the medical

evidence.”); Carroll v. Sec’y of Health & Human Servs., 705 F.2d

638, 643 (2d Cir. 1983).

            Dr. Ambarian’s opinion is based on examinations and

sound medical evidence collected over a two-and-a-half-year

period; during that time, plaintiff struggled with her mental

health, and experienced varying levels of improvement and

worsening of her symptoms.       (See Tr. at 492-549.)      Dr. Broska’s

finding, after a single examination, that plaintiff’s

psychiatric impairments do not appear to be significant enough


                                     21
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 22 of 29 PageID #: 869



to interfere with her ability to function on a daily basis, is

not sufficient, much less substantial, medical evidence to

discount Dr. Ambarian’s well-informed opinion.          “ALJs should not

rely heavily on the findings of consultative physicians after a

single examination.”      Selian v. Astrue, 708 F.3d 409, 419 (2d

Cir. 2013).    An inconsistency between the opinion of a treating

physician and that of a consultative examiner “is not

sufficient, on its own, to reject the opinion of the treating

physician.”    Cammy v. Colvin, No. 12-CV-5810, 2015 WL 6029187,

at *14 (E.D.N.Y. Oct. 15, 2015) (quoting Donnelly v. Comm’r of

Soc. Sec., 49 F. Supp. 3d 289, 305 (E.D.N.Y. 2014)).           Indeed,

during the course of Dr. Ambarian’s treating relationship with

plaintiff, Dr. Ambarian has noted periods of time where

plaintiff presented minimal signs of mental impairments and

could function on a daily basis, see, e.g., Tr. at 499-504,

similar to the one-off findings of consultative examiner Dr.

Broska.   However, such findings must be evaluated in the context

of the other significant deficits and impairments Dr. Ambarian

found during her two-and-a-half-year treatment period, see

supra, which Dr. Broska’s one-time observation could not be

expected to reproduce.

           Accordingly, for the reasons stated above, the court

finds that Dr. Ambarian’s opinion was well-supported and

explained by multiple mental status exam findings over a two-


                                     22
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 23 of 29 PageID #: 870



and-a-half year period, and was not contradicted by other

substantial medical evidence. On remand, the ALJ is directed to

explicitly consider the Burgess factors and either afford

controlling weight to Dr. Ambarian’s opinion or explain why she

will not do so.

           B. The ALJ Properly Considered Dr. Shoulton’s Opinions

           Plaintiff argues that ALJ Allen erred in according

only “little weight,” rather than “controlling weight,” to

claimant’s treating physician, Dr. Shoulton, when ALJ Allen

concluded that Dr. Shoulton’s opinion was internally

inconsistent and also inconsistent with substantial objective

medical evidence.     (Pl. Mem. at 3.)     The court finds that the

ALJ properly (1) concluded that Dr. Shoulton’s findings are

inconsistent with the other medical record evidence and (2)

considered Dr. Shoulton’s medical findings.

           First, in his report, Dr. Shoulton assessed that

plaintiff suffered from only physical limitations despite

providing only a mental diagnosis of impulse control disorder.

(Tr. at 555-560, 646-649.)       Dr. Shoulton opined that plaintiff

had the following physical limitations: inability to sit, stand,

or walk; inability to lift or carry weight less than ten pounds;

inability to look down, turn her head right or left, look up, or

hold her head in a static position; inability to twist, stoop,

crouch/squat, climb ladders, or climb stairs.          (Id.)   However,


                                     23
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 24 of 29 PageID #: 871



plaintiff stipulates that she “reported that she had no physical

limitations, other than walking slower due to her medication.”

(Stip. at 2.)    In addition, plaintiff testified that she took

the bus both to the hearing and took the bus daily for a month

when attempting to complete her GED program.          (Id. at 140-41.)

           At the administrative hearing, plaintiff’s attorney

stated that, according to Dr. Shoulton, plaintiff “suffers from

obesity which limits her ambulation a little bit,” and that

plaintiff’s “main focus is the mental impairments in combination

with the physical.”     (Id. at 144.)      Plaintiff’s subsequent

testimony focused on her mental impairments only and not her

physical impairments.      (Id.)    Based on the foregoing review of

Dr. Shoulton’s findings, the court finds that the ALJ accurately

concluded that Dr. Shoulton’s opinions regarding plaintiff’s

physical abilities was inconsistent with substantial evidence in

the record because no evidence in the record supported such

significant physical limitations.         Consequently, the court finds

that the ALJ adequately weighed the treating internist Dr.

Shoulton’s medical opinions.

           Second, the ALJ properly considered Dr. Shoulton’s

medical records in deciding whether to afford Dr. Shoulton’s

opinion controlling weight.        In making her RFC determination,

the ALJ refers to Dr. Shoulton’s medical records as contained in

Exhibit 2F.     (Id. at 89-90.)     The ALJ referred to Dr. Shoulton’s


                                     24
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 25 of 29 PageID #: 872



findings of: obesity (Tr. at 89, citing 447); normal examination

physical findings (Tr. at 90, citing 429-76); normal mental

status findings (Tr. at 90, citing 429-76); and history of

cannabis use. (Tr. at 90, citing 438.)         Plaintiff argues that

the ALJ failed to consider Exhibit 21F, which contained

additional medical records from Dr. Shoulton from December 13,

2013 to July 11, 2017.      (Tr. at 644-776.) However, the court

finds that inclusion of these records would not have changed the

ALJ’s RFC determination.      For example, notes from a routine

visit with Dr. Shoulton on June 20, 2017, the day before Dr.

Shoulton reported that plaintiff suffered from multiple extreme

physical limitations, state that plaintiff had “been feeling

relatively well” and that plaintiff was not experiencing any

physical limitations.      (Id. at 653-54.)     The other medical

records in Exhibit 21 do not indicate any significant physical

limitations, and thus do not support Dr. Shoulton’s findings of

extreme physical limitation.       Based on the foregoing review of

Dr. Shoulton’s medical records, the court finds nothing in

Exhibit 21F that would have changed the ALJ’s RFC determination.

Consequently, the court finds that the ALJ adequately considered

Dr. Shoulton’s medical records.




                                     25
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 26 of 29 PageID #: 873



   III. The ALJ Did Not Sufficiently Account for Plaintiff’s
        Moderate Nonexertional Limitations in Her RFC

           The ALJ also erred by making an RFC determination

without addressing the vocational expert’s testimony regarding

the hypothetical employability of an individual who (1) would be

off task more than ten percent of the day, (2) absent more than

one day per month, (3) would require four daily reminders to

stay on task, or (4) could not make decisions.          (Tr. at 169-70.)

           At the last step of the disability determination, the

Commissioner has the burden to prove that plaintiff is capable

of performing other jobs existing in significant numbers in the

national economy in light of plaintiff’s RFC, age, education,

and past relevant work.      20 C.F.R. §§ 416.920, 416.960.        In

relying on a vocational expert’s testimony to satisfy this

burden, posing a “hypothetical question that does not present

the full extent of a claimant’s impairments cannot provide a

sound basis for vocational expert testimony.”          Gray v. Astrue,

No. 1:06–CV–0456, 2009 WL 790942, at *14 (N.D.N.Y. Mar. 20,

2009); see also De Leon v. Sec’y of Health & Human Servs., 734

F.2d 930, 936 (2d Cir. 1984) (“In positing hypothetical

questions to the vocational consultant,” the ALJ must “present

the full extent of [the claimant’s] disabilities.”).

           Although the ALJ posed four hypotheticals to the

vocational expert, see Tr. at 169-70, the ALJ cites only a



                                     26
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 27 of 29 PageID #: 874



portion of the hypotheticals in issuing her decision.            (Tr. at

92-93.)   The omission of these hypotheticals requires further

explanation, as the vocational expert testified that none of the

individuals in the omitted hypotheticals would be able to

sustain employment.     See Harris v. Commissioner of Social

Security, No. 17-cv-3867, 2020 WL 1941229, at *12 (E.D.N.Y. Apr.

22, 2020).

           The Commissioner argues that the ALJ properly relied

on the vocational expert’s testimony because the record does not

establish that plaintiff has the specific limitations provided

in these four hypothetical questions.         (Def. Mem. at 10.)     The

ALJ’s decision, however, states that “[t]here is evidence of

mild limitation making appropriate decisions, and mild to

moderate limitation relating adequately with others and

appropriately dealing with stress.”        (Tr. at 91.)     Although the

ALJ found that these impairments do not appear to interfere with

plaintiff’s ability to function on a daily basis, the ALJ should

have considered whether these impairments would prevent

plaintiff from sustaining employment.         Without the ALJ's

rationale on these important issues, the court cannot conduct a

meaningful review of the ALJ's decision and cannot conclude that

his errors were harmless. See, e.g., Matthews v. Comm. of Soc.

Sec., No. 1:17-cv-00371-MAT, 2018 WL 4356495, at *4 (W.D.N.Y.

Sept. 13, 2018) (remanding where ALJ failed to provide an


                                     27
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 28 of 29 PageID #: 875



adequate explanation of his assessment of a medical opinion,

thereby “depriving the Court of the ability to perform a

meaningful review”).

           Because the ALJ's RFC failed to take into account all

of the evidence of plaintiff's functional limitations, her

determination that plaintiff was capable of performing jobs that

existed in significant numbers in the national economy was not

supported by substantial evidence.        On remand, the ALJ must

consider whether plaintiff (1) would be off task more than ten

percent of the day, (2) absent more than one day per month, (3)

would require four daily reminders to stay on task, or (4) could

not make decisions.

                                CONCLUSION

           Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order remand for further

proceedings when appropriate.       “The court shall have power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”      42 U.S.C. § 405(g).      Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”           Rosa v.

Callahan, 168 F.3d 72, 82–83 (2d Cir. 1999) (quoting Pratts v.

Charter, 94 F.3d 34, 39 (2d Cir. 1996) (internal quotation marks


                                     28
Case 1:19-cv-01740-KAM Document 15 Filed 03/05/21 Page 29 of 29 PageID #: 876



omitted).     Remand is particularly appropriate where further

findings or explanation will clarify the rationale for the ALJ’s

decision.    Pratts, 94 F.3d at 39.

            For the reasons set forth above, plaintiff’s motion

for judgment on the pleadings is granted in part; defendant’s

cross-motion for judgment on the pleadings is denied; and this

case is remanded for further proceedings consistent with this

Memorandum and Order.      The Clerk of Court is respectfully

directed to close this case and enter judgment in favor of

plaintiff.



SO ORDERED.

Dated:      March 4, 2021
            Brooklyn, New York


                                                    /s/
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York




                                     29
